Citation Nr: 0521921	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-23 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for organic 
brain syndrome.  He responded by filing a September 2002 
Notice of Disagreement, and was sent a Statement of the Case 
in July 2003.  He then filed a July 2003 VA Form 9, 
perfecting his appeal of this issue.  

The veteran originally requested a personal hearing before a 
member of the Board; however, because he is serving a life 
sentence in a state prison, his appearance at a personal 
hearing before a member of the Board is an impossibility, and 
no additional development is required regarding this request.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  Competent evidence has not been presented indicating the 
veteran's organic brain syndrome began during military 
service, or within a year thereafter.  


CONCLUSION OF LAW

The criteria for the award of service connection for a 
psychiatric disability, claimed as organic brain syndrome, 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that prior to the 
initiation of this claim, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the July 2003 Statement 
of the Case, and May 2002 and May 2003 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Because no VA medical treatment has been 
reported by the veteran, no such records were obtained.  
However, private medical records have been obtained, as 
indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  For these 
reasons, his appeal is ready to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in August 2002, subsequent to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in July 2003, 
in light of the additional development performed subsequent 
to August 2002.  Therefore, the Board finds no evidence of 
prejudicial error in the present case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); see also Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must 
take due account of the 38 U.S.C.A. § 7261(b) rule of 
prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

The veteran seeks service connection for a psychiatric 
disability, claimed as organic brain syndrome.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2004).  In addition, when certain 
statutorily-specified disabilities, such as psychoses and 
organic diseases of the nervous system, manifest to a 
compensable degree within a specified time period after 
service separation, service connection for such a disability 
will be presumed.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

According to his service medical records, the veteran had no 
psychiatric abnormalities at the time he began active 
military service.  However, in March 1967 he went AWOL 
because he felt he could not handle the stresses of military 
service.  Upon his return to military control, he was 
hospitalized for a severe anxiety reaction.  During 
hospitalization, two EEG tests were "borderline."  A 
subsequent neurological examination was within normal limits.  
On medical evaluation in May 1967, an emotional instability 
reaction, chronic, severe, was diagnosed.  This disorder was 
noted to exist prior to military service.  The veteran was 
found to be unfit for military service, and was discharged in 
June 1967.  

Subsequent to service, the veteran was examined by a private 
psychiatrist in October 1975, pursuant to a court order.  The 
doctor concluded the veteran may have an organic brain 
syndrome resulting in emotional instability and fits of 
violence.  A December 1975 EEG later confirmed the diagnosis 
of organic brain syndrome.  In 1976 the veteran was sentenced 
to death for first-degree murder.  His sentence was 
subsequently commuted to life imprisonment.  

In November 1984, another private psychiatrist examined the 
veteran and determined he exhibited evidence of brain damage.  
This assessment was based on such symptoms as an abnormally 
clumsy gait, a lack of normal arm movement, synkinesis, and a 
general clumsiness in physical activity.  Organic impairment 
was also confirmed on psychological testing.  Overall, the 
veteran was "a significantly brain damaged person whose 
judgment and ability to control impulses is severely 
impaired."  

In order to determine if the veteran's organic brain syndrome 
began during military service or within a year thereafter, 
the veteran's claims folder was sent for an expert medical 
opinion.  Such an opinion was rendered in April 2005 by a VA 
psychiatrist.  First, the doctor noted that upon the 
veteran's psychiatric hospitalization in April 1967, no 
history of major trauma, toxic exposure, or other injury 
consistent with brain damage was noted.  Both physical 
examination and intelligence testing were within normal 
limits, with "no evidence of organicity."  While two in-
service EEG's were "borderline," they lacked enough changes 
to be declared definitively abnormal.  Additionally, 
examination revealed no neurological disease.  Overall, the 
medical expert found these findings inconsistent with a 
diagnosis of organic brain syndrome during military service, 
and it was "unlikely that the same mental disorder 
[currently displayed by the veteran] was diagnosed during 
military service."  

After considering all evidence of record, the Board finds the 
preponderance of the evidence to be against the award of 
service connection for a psychiatric disability, claimed as 
organic brain syndrome.  While the veteran was diagnosed with 
an emotional instability reaction during military service, 
the evidence did not suggest any organic impairment of the 
brain, according to either the various doctors who examined 
him at that time, or the more recent April 2005 medical 
expert's report.  According to the November 1984 private 
psychiatric report, the veteran displayed such signs of 
neurological impairment as an abnormally clumsy gait and 
abnormal arm movement, but no such signs were noted during 
evaluation in service.  Organic brain syndrome was not 
definitely diagnosed until confirmed by EEG in December 1975, 
more than 8 years after service separation.  Additionally, 
when a medical expert reviewed all evidence of record, he 
concluded that it was "unlikely that the same mental 
disorder was diagnosed during military service."  In the 
absence of any contrary evidence, the Board must conclude 
that the veteran's current psychiatric disability, diagnosed 
as organic brain syndrome, did not have its onset during 
military service, or within a year thereafter.  

The veteran has himself alleged that his organic brain 
syndrome began during military service, or within a year 
thereafter.  However, as a layperson, without medical 
training and expertise, he is not competent to provide a 
probative (persuasive) opinion on a medical matter, such as 
the source of a current disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

In conclusion, the Board finds the preponderance of the 
evidence to be against the veteran's claim for service 
connection for a psychiatric disability, diagnosed as organic 
brain syndrome.  Such a disability has not been shown to have 
been incurred during service, or within a year thereafter.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).





ORDER

Entitlement to service connection for a psychiatric 
disability, claimed as organic brain syndrome, is denied.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


